Case 1:18-cr-00370-DKC Document 131 Filed 06/17/19 Page 1 of 2

wow FILED = Ls ENTERED

wee LOGGED ____ RECEIVED
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

JUN 17 2019
UNITED STATES OF AMERICA AT GREENBELT LS
* “Seta oeumnsee™ ADM
v. av DEPUTY
* Case No. DKC 18-0370-3
RONA ZHFANI
Defendant *
RRR
ORDER

The Defendant has requested authority to report directly to the institution designated by the
Bureau of Prisons, at defendant’s own expense. Such a designation will probably be made within
forty-five (45) days.

The court finds by clear and convincing evidence that the defendant is not likely to flee or
pose a danger to the community, pursuant to 18 U.S.C. §3143(a).

IT IS ORDERED, that the defendant shall surrender, at defendant’s own expense, to the
institution at the date and time specified in a written notice to be sent to the defendant by the
United States Marshal for the District of Maryland. If the defendant does not receive such a
written notice, defendant shall surrender to the United States Marshal for the District of Maryland,

Room 160, United States Courthouse, 6500 Cherrywood Lane, Greenbelt, Maryland 20770, on

the lot day of Se pheamher , 2019, before 2:00 p.m.

 

June 17, 2019 Khtbniaty. 0 fimtievs,

Date DEBORAH K. CHASANOW
UNITED STATES DISTRICT JUDGE

USS. District Court (Rev. 7/09) - Order of Surrender by Defendant

 

 
Case 1:18-cr-00370-DKC Document 131 Filed 06/17/19 Page 2 of 2

I acknowledge receipt of a copy of this Order. I also understand the following: If I fail to
report either to the designated institution or to the United States Marshal as provided by this
Order, I shall be subject to the penalties of 18 U.S.C. §3146; if I am convicted of an offense
while on release, I shall be subject to the penalties as set forth in 18 U.S.C. §3147; if I violate a
condition of release, I shall be subject to the sanctions as set forth in 18 U.S.C. §3148. I further
understand that any bond or property posted may be forfeited and judgment entered against

myself and the surety in the full amount of the bond.

 

 

Witness (signature) ay i)
Nely Jovy

op and State a of Residence)

GY eos ee

(Telephone number)

ce: Defendant
Counsel
Judge
U.S. Marshal
Probation Officer
Bureau of Prisons
Bonding Company

U.S. District Court (Rev. 7/09) - Order of Surrender by Defendant

 

 
